Order entered July 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00624-CV

                            IN RE REDDIE HOUSTON, Relator

                Original Proceeding from the 366th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 366-81813-06

                                           ORDER
       Before the Court is relator’s motion in which he asserts a right under article 37.07 of the

Texas Code of Criminal Procedure to list any and all outstanding causes in this Court or,

alternatively, to dismiss all pending causes assigned to this Court pertaining to relator. The

Court has no pending appeals or original proceedings regarding relator. Accordingly, we DENY

the motion as moot.


                                                      /s/   LANA MYERS
                                                            JUSTICE